 




EXHIBIT 10.3




AMENDMENT #1 TO THE CONVERTIBLE PROMISSORY NOTE ISSUED ON OCTOBER 10, 2019




THIS AMENDMENT #1 TO THE CONVERTIBLE PROMISSORY NOTE ISSUED ON October 10, 2019
(the “Amendment”) is entered into by and between Basanite, Inc., a Nevada
corporation (the “Company”), and Labrys Fund, LP, a Delaware limited partnership
(the “Holder”) (collectively the “Parties”).




BACKGROUND




A.

The Company and Holder are the parties to that certain convertible promissory
note originally issued by the Company to the Holder on October 10, 2019, in the
original principal amount of $338,000.00 (the “Note”); and




B.

The Parties desire to amend the Note as set forth expressly below.




NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:






1.

The Maturity Date (as defined in the Note) of the Note shall be April 16, 2020.




2.

This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the Note. Except as
specifically modified hereby, all of the provisions of the Note, which are not
in conflict with the terms of this Amendment, shall remain in full force and
effect.




[Signature page to follow]











--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.







 

Basanite, Inc.

 

Labrys Fund, LP

 

 

 

 

 

 

 

By:

/s/ Richard Krolewski

 

By:

/s/ Thomas Silverman

 

Name:

Richard Krolewski

 

Name:

Thomas Silverman

 

Title:

Chief Executive Officer

 

Title:

Managing Member
























